DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Prior arts cited in this office action:
Selevan (US 20120256765 A1, hereinafter “Selevan”)
Singh et al. (US 20060165025 A1, hereinafter “Singh”)

Response to Arguments
Applicant’s arguments, see Applicant Arguments/Remarks, filed 09/22/2021, with respect to the 112(a) rejection have been fully considered and are persuasive.  The 112(a) rejection of 25-38 has been withdrawn. 
Applicant's arguments filed 09/22/2021 with regard to the 103 rejection of claims 25-38 have been fully considered but they are not persuasive. 
Applicant argues that “the claimed association matrix is neither taught nor suggested by Sullivan or Singh. As explained in Applicant’s specification, use of the claimed association matrix enables all of the devices in the system to perform in synchrony with all of the other devices of the system without having to receive radiofrequency signals from all of the other devices. So long as each device receives a radiofrequency signal that includes the association matrix from at least one other “immediate neighbor” device (see definition in Paragraph 0022), all of the devices will perform in synchrony.”
Examiner’s Response: examiner disagrees with applicant assertion that the combination of the cited prior arts, Selevan and Singh, does not teach or suggest all of the applicant invention as claim. As cited in the previous action Selevan teaches a plurality of lights places alongside a .

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 25-45are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Selevan (US 20120256765 A1, hereinafter “Selevan”) in view of Singh et al. (US 20060165025 A1, hereinafter “Singh”).
Regarding claim 1:
Selevan a system comprising:
Selevan teaches a plurality of signaling devices which are positionable at spaced apart locations to demarcate a path or obstacle located on or near a roadway or other path of vehicular travel (Selevan abstract[0018], [0037], claim 1, figs. 1-2, where Selevan discloses a plurality of signaling device positioned at space apart location to demarcate a path);
wherein each signaling device comprises a processing unit, memory, a radio transceiver and a function performer, and wherein the memory contains a program which controls the processing unit (Selevan abstract [0027], [0029], [0035]-[0037], claim 1, where Selevan discloses each unit comprises transceiver for communicating with each other using radio frequency, therefore inherently contain processor and memory with appropriate program to carry out the radio frequency communication process such as Bluetooth, ZigBee or other short range device);
wherein each of said signaling devices listens for and receives radiofrequency signals from one or more immediate neighbor devices which are within a limited distance range on a particular frequency (Selevan [0027], [0029], [0035]-[0037], claim 1, where Selevan discloses the units communicate with each other);
(Selevan [0004], [0011]-[0012], [0019]-[0023], where Selevan teaches a plurality of signaling device with function to guide vehicles driving along a path).
	Selevan fails to teach wherein the program further causes the function performer of each device to perform its function in positional order relative to the other signaling devices based on the positional order identified in the received association matrix.
	However, Sing teaches the nodes obtain their current locations from the received status information. The nodes broadcast the received status information to their neighbor nodes on a regular basis. Accordingly, the nodes can spot the neighbor nodes and acquire a distance to the neighbor nodes based on their own locations and the locations of the neighbor nodes.  Singh further teaches that the nodes append a matrix H to the status information and the covariance value of the status information, and broadcast (Hs, HMH') to their neighbor nodes. Accordingly, the nodes can spot the neighbor nodes and acquire a distance to the neighbor nodes based on their own locations and the locations of the neighbor nodes based on the matrix H which is can be interpreted here as the association matrix (Singh [0031]-[0032], [0034], [0044], [0046], claims 5, 11 and 18,  fig.4).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to use not only the receive signal strength indicator (RSSI) but also an association matrix broadcast by the neighbors in order to determine location and position of each device in the network including itself such that the trigger of each indicator can be properly timed and allow short range communication between devices to guide approaching and/or leaving vehicle accordingly.
Regarding claim 26:
Selevan in view of Singh teaches wherein the processing unit or each signaling device is programmed to apply a filtering technique to improve stability of the Received radiofrequency signal (Singh [0031]-[0032], [0034], [0044], [0046], claims 5, 11 and 18, fig. 4).
Regarding claim 27:
Selevan in view of Singh teaches wherein the filtering technique comprises averaging (Singh [0031]-[0032], [0034], [0044], [0046], fig. 4).
Regarding claim 28:
Selevan in view of Singh teaches wherein the processing unit of each device is further programmed to include its determined received radiofrequency signals in an Association Matrix which that device then transmits to others of said devices  (Singh [0031]-[0032], [0034], [0044], [0046],  claims 5, 11 and 18, fig. 4).
Regarding claim 30:
Selevan in view of Singh teaches wherein the function performers emit flashes of light in series from a first-positioned one of said signaling devices to a last positioned one of said signaling devices (Selevan abstract [0006], [0018], [0029], [0037], claim 1, figs. 1-2).

Regarding claim 31:
Selevan in view of Singh teaches further comprising a global positioning system (GPS) apparatus useable for determining spatial location of said signaling devices (Selevan [0004], [0011]-[0012], [0019]-[0023], [0040]; Singh [0031]-[0032], [0034], [0044], [0046], claims 5, 11 and 18, fig. 4).
Regarding claim 32:
(Selevan abstract [0006], [0018], [0029], [0037], claim 1, figs. 1-2).
Regarding claim 33:
Selevan in view of Singh teaches wherein the emitter comprises a light emitter (Selevan abstract [0006], [0018], [0025], [0029], [0037], claim 1, figs. 1-2).
Regarding claim 34:
Selevan in view of Singh teaches wherein the light emitter comprises a light emitting diode (Selevan abstract [0006], [0018], [0025], [0029], [0037], claim 1, figs. 1-2).
Regarding claim 35:
Selevan in view of Singh teaches wherein the signaling devices additionally receive user-generated external impulses whereby a user may change the order, pattern or other characteristics of signals emitted by the function performers (Selevan abstract [0006], [0018], [0025], [0029], [0035], [0037], claim 1, figs. 1-2).
Regarding claim 36:
Selevan in view of Singh teaches wherein the processing unit of each signaling device is programmed to use a flocking protocol to ascertain its physical location relative to locations of neighboring ones of said devices (Selevan abstract [0006], [0018], [0021], [0025], [0029], [0035], [0037], claim 1, figs. 1-2).
Regarding claim 37:
Selevan in view of Singh teaches wherein the flocking protocol is used to maintain synchronization between signals emitted by the function performers of the signaling devices (Selevan abstract [0006], [0018], [0021], [0025], [0029], [0035], [0037], claim 1, figs. 1-2).
Regarding claim 38:
Selevan in view of Singh teaches wherein the signaling devices also transmit and receive a declaration message which specifies a pattern and/or characteristic of a function that is performed by the function performers (Selevan abstract [0006], [0018], [0021], [0025], [0029], [0035], [0037], [0039], claim 1, figs. 1-2).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        November 23, 2021